         Case 1:19-cv-03675-TSC Document 10 Filed 01/15/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                      )
LISA PAGE,                                            )
                                                      )
                      Plaintiff,                      )
                                                      )
        v.                                            )       Civil Action No. 19-cv-3675 (TSC)
                                                      )
U.S. DEPARTMENT OF JUSTICE, et al.,                   )
                                                      )
                      Defendants.                     )
                                                      )

                             NOTICE OF PROOF OF SERVICE

       Plaintiff Lisa Page hereby files the attached Declaration Regarding Proof of Service on

Defendants U.S. Department of Justice and Federal Bureau of Investigation, via service on the

United States via the U.S. Attorney General, as prescribed by Fed. R. Civ. P. 4(i)(1)(B).



 Dated: January 15, 2020                              Respectfully submitted,

                                                      /s/ Amy Jeffress
                                                      Amy Jeffress (D.C. Bar No. 449258)
                                                      Kaitlin Konkel (D.C. Bar No. 1021109)
                                                      ARNOLD & PORTER
                                                        KAYE SCHOLER LLP
                                                      601 Massachusetts Avenue NW
                                                      Washington, DC 20001-3743
                                                      Telephone: (202) 942-5000
                                                      Fax: (202) 942-5999

                                                      Counsel for Plaintiff Lisa Page
        Case 1:19-cv-03675-TSC Document 10-1 Filed 01/15/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                      )
LISA PAGE,                                            )
                                                      )
                       Plaintiff,                     )
                                                      )
        v.                                            )        Civil Action No. 19-cv-3675 (TSC)
                                                      )
U.S. DEPARTMENT OF JUSTICE, et al.,                   )
                                                      )
                       Defendants.                    )
                                                      )

                    DECLARATION REGARDING PROOF OF SERVICE

       I, Catherine McCarthy, declare as follows:

       1.      I am an adult over the age of 18. I make this Declaration Regarding Proof of Service

based on personal knowledge.

       2.      I am a law clerk at the law firm of Arnold & Porter Kaye Scholer LLP, 601

Massachusetts Avenue NW, Washington, DC 20001.

       3.      At the request of Amy Jeffress, a Partner at Arnold & Porter Kaye Scholer LLP, I

mailed via U.S. Postal Service certified mail, restricted delivery, return receipt requested, a copy

of the summons (ECF No. 6), complaint (ECF No. 1), civil cover sheet (ECF No. 1-1), notices of

related case (ECF Nos. 2 and 3), sealed motion with attachments (ECF No. 4), attorney notice of

appearance (ECF No. 5), and sealed order (ECF No. 7) in the above-captioned case to the U.S.

Attorney General.
Case 1:19-cv-03675-TSC Document 10-1 Filed 01/15/20 Page 2 of 2
Case 1:19-cv-03675-TSC Document 10-2 Filed 01/15/20 Page 1 of 4




              0
              0
              0
              0
          1234546070
Case 1:19-cv-03675-TSC Document 10-2 Filed 01/15/20 Page 2 of 4
         Case 1:19-cv-03675-TSC Document 10-2 Filed 01/15/20 Page 3 of 4




89 9                                                                 


                                    



   !"#$%&'())*&&&&&+*,,())(                                    _45.;41^
-./0123451678194:2;40491731+<=(1751.>1?4@45A401,&B1)&'*12>1CDEFGHIJKHB1?L1)&=,&M

N OPQR
?4@45A401,&B1)&'*1731+<=(175
?4:2;4049
CDEFGHIJKHBS?LS)&=,&S
T8URV

    WXY"P8UR                                                        V

     Z[                                                           V

     R!\]"                                                        V


                                       9
    Case 1:19-cv-03675-TSC Document 10-2 Filed 01/15/20 Page 4 of 4




`                                                       `
`




                                                        `
`




`                                  a`
